Presidential Appearance as a Character Witness
Apparently there is no precedent for a President to appear as a character witness in a civil, criminal, or
  other kind of legal proceeding.

                                                                                           July 7, 1938

                 MEMORANDUM OPINION FOR THE ATTORNEY GENERAL

    Reference is made to your note of July 6, 1938, referring to me a letter from
Mr. Frederic William Wile in which he requests to be advised whether there is a
precedent for a President to appear as a character witness in any civil, criminal, or
other kind of legal proceeding.
    The famous Aaron Burr trial seems to have established the precedent that the
President of the United States is not obliged to honor subpoenas. In that case
President Jefferson declined to appear under a subpoena issued by Justice
Marshall. Apparently President Monroe, upon the advice of Attorney General
Wirt, also declined to honor a subpoena. See Homer Cummings & Carl McFar-
land, Federal Justice: Chapters in the History of Justice and the Federal Execu-
tive 64 & n.31 (1937). There is also some indication that President John Quincy
Adams took the view that he was not obliged to answer a subpoena. See 7
Memoirs of John Quincy Adams 35 (Charles Francis Adams ed., 1875).
    A search of the records of this Department has failed to disclose any case
wherein a President has appeared as a witness. The Law Librarian at the Library of
Congress has advised that he has been unable to find a record of any case wherein
a President has appeared as a witness. The Law Librarian also advised that he had
consulted Messrs. William Tyler Page and John Fitzpatrick, who informed him
that it is their belief that no President of the United States has ever appeared in any
case as a witness.
    Former President Theodore Roosevelt appeared as a character witness in the
Riggs Bank case here in Washington, but that case was tried after he had left the
White House. He also appeared in a libel suit filed by him against George A.
Newett, publisher of The Iron Ore, Ishpeming, Michigan, but that was in 1913,
after he had left the White House.
    Apparently there is no precedent for a President to appear as a character wit-
ness.

                                                      NEWMAN A. TOWNSEND
                                                    Acting Assistant Solicitor General




                                                   78